Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 326 and 328 which appear in paragraphs [0054-0057].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 380 and 390 of figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  taking the collected data set and extracting variables from the data; comparing pairs of variables to find correlation coefficients between variables. The examiner believes are steps are essential steps because without them the claim 1 is not clear what is being down. .

The term “relevant” in claims 1, 6, 11-12, 14, 16 and 19 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-12, and 15-18 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Franciso (“Residual-Based Fault Detection and Isolation – When Data Mining and Soft Computing Overtake the Lack of Expert Knowledge”).

In regards to claim 1, Francisco discloses a method of determining status of a test specimen associated with a vehicle system, the method comprising:
collecting, by a computer system, a plurality of data associated with a test specimen and the vehicle system; (Francisco Page 50 first paragraph teaches collecting data, and page 62 section 3.2.4.2 first paragraph teaches data from motor vehicle in particular the European Motor Vehicle Emisions Group, and speaks of a network of sensors (142) of them monitoring a car and engine.)
selecting a relevant data set of the plurality of data, the selecting based on at least one correlation coefficient associated with the plurality of data; (Francisco page 47 section 3.2.1.3 teaches selecting relevant data set by using correction coefficient wherein duplicate variables are removed and only the those variables left  and thus the data related to this is used. Also see page 78 section 5.2.2 wherein a database is changed to spanned dataset.)
transforming at least a portion of the selected relevant data to form a transformed data set, the transforming based on mathematical properties; (Fracisco page 41 section 3.1.1 teaches average partitions of samples, wherein average is transforming. Also see page 49 the data set is transformed by calculating an average distance between sample pairs to determine samples with a high distance, which are outliers, and removed. Thus transforming the data set.)

classifying the selected relevant data set, transformed data set and the statistics data set; and predicting the status of the test specimen based on the classifying. (Francisco page 35 section 2.2.2 teaches classifying data as fault free when inside the hull or fault otherwise, wherein the classification is the prediction of the test specimen being either fault or not.)

In regards to claim 2, Francisco discloses the method of claim 1, wherein the collecting comprises operating the vehicle system and acquiring the plurality of data over at least a portion of an operating cycle. (Page 62 section 3.2.4.2 first paragraph teaches data from motor vehicle in particular the European Motor Vehicle Emisions Group, and speaks of a network of sensors  (142) of them monitoring a car and engine during testing (operating cycle).)

In regards to claim 3, Francisco discloses the method of claim 1, wherein the plurality of data comprises sensor data, an operating condition of the vehicle or a sensor, or status of any of the vehicle system, a sensor system, or the sensor. (Page 62 section 3.2.4.2 teaches sensor data of operation condition for vehicles.)

In regards to claim 4, Francisco discloses the method of claim 1, wherein the plurality of data comprises a time history. (Page 50 first paragraph teaches historical data from the process stored in a dataset.



In regards to claim 8, Francisco discloses the method of claim 1, wherein the transforming includes at least one of averaging, spectral filtering, derivatives, integrals, trigonometric functions, linear and non-linear mathematical functions, and statistical functions.  (Page 100 teakes partial derivatives of data; page 41 section 3.1.1 teaches average partitions of samples, wherein average is transforming; and also see page 49 the data set is transformed by calculating an average distance between sample pairs to determine samples with a high distance, which are outliers, and removed. Thus transforming the data set.)

In regards to claim 11, Francisco discloses the method of claim 1, wherein the collecting statistics comprises computing at least one of a percentile, a mean, and a standard deviation for at least18 one piece of data in the selected relevant data set and the transformed data set to form the statistics data set.  (Francisco page 89 last paragraph teaches collecting statistics wherein it finds mean and standard deviation of the data.)

In regards to claim 12, Francisco discloses the method of claim 1, wherein the classifying the selected relevant data set, transformed data set, and the statistics data set comprises applying the selected relevant data set, transformed data set, and the statistics data set to a neural network. (page 40 last paragraph teaches using a neural network to classify data as normal or abnormal.)



In regards to claim 17, it is the system embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.	

In regards to claim 18, it is the system embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 5.
	

Allowable Subject Matter
Claims 6-7, 9-10, 13-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127